Opinion filed April 22, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                      No. 11-10-00079-CV
                                          __________

                       IN THE MATTER OF THE ESTATE OF
                         JIMMY RAY BURNS, DECEASED


                           On Appeal from the 220th District Court

                                     Comanche County, Texas

                               Trial Court Cause No. CCCV-09-10909


                               MEMORANDUM            OPINION
       June Lederer has filed in this court a motion to dismiss her appeal. The motion is
granted, and the appeal is dismissed.


                                                         PER CURIAM


April 22, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.